Exhibit 99.1 Contact: Richard F. Westenberger Executive Vice President & Chief Financial Officer 745-2889 CARTER’S, INC. REPORTS FIRST QUARTER 2010 RESULTS Atlanta, Georgia, April 28, 2010 / Business Wire Carter’s, Inc. (NYSE:CRI), the largest branded marketer in the United States of apparel exclusively for babies and young children, today reported its first quarter 2010 results. “While our results benefited from earlier customer demand and the timing of the Easter holiday, we are clearly off to a strong start in 2010,” said Michael D. Casey, Chairman and Chief Executive Officer.“We’ve continued to build on the positive momentum from 2009, which is driven by strong consumer demand for our products across our multiple channels of distribution.We are pleased with the launch of our new eCommerce business in the first quarter, which we believe will complement our existing businesses and be an additional driver of longer term growth.” First Quarter of Fiscal 2010 compared to First Quarter of Fiscal 2009 Consolidated net sales increased $51.9 million, or 14.5%, to $409.0 million.Net sales of the Company’s Carter’s brands increased $49.7 million, or 17.6%, to $332.3 million.Net sales of the Company’s OshKosh B’gosh brand increased $2.1 million, or 2.9%, to $76.7 million. Carter’s wholesale sales increased $24.4 million, or 20.1%, to $146.3 million due to strong over-the-counter performance at our wholesale customers in all product categories and earlier than planned customer demand.OshKosh wholesale sales decreased $1.2 million, or 5.2%, to $21.6 million, due largely to lower off-price sales. Consolidated retail sales increased $19.5 million, or 12.7%, to $173.3 million.Carter’s retail segment sales increased $16.2 million, or 15.9%, to $118.1 million, driven by a comparable store sales increase of $8.2 million, or 8.1%, and incremental sales of $8.2 million generated by new store openings and the benefit of an earlier Easter holiday.OshKosh retail segment sales increased $3.3 million, or 6.4%, to $55.1 million, driven by a comparable store sales increase of $1.8 million, or 3.5%, and incremental sales of $1.7 million generated by new store openings and the benefit of an earlier Easter holiday. In the first quarter of fiscal 2010, the Company opened five Carter’s retail stores and two OshKosh retail stores.As of the end of the first quarter, the Company operated 281 Carter’s and 172 OshKosh retail stores. The Company’s mass channel sales, which are comprised of sales of its Child of Mine brand to Walmart and Just One Year brand to Target, increased $9.1 million, or 15.5%, to $67.9 million.The increase was driven primarily by increased sales of our Just One Year brand due to new programs and improved product performance in addition to favorable timing of Child of Mine shipments resulting from earlier than planned demand. In connection with a workforce reduction and distribution facility closure, the Company recorded pre-tax charges in the first quarter of fiscal 2009 of approximately $8.7 million related to severance, asset impairment, accelerated depreciation, and other closure costs. Operating income in the first quarter of fiscal 2010 was $71.2 million, an increase of $42.2 million, or 146.0%, from $28.9 million in the first quarter of fiscal 2009.Excluding the effect of the workforce reduction and distribution facility closure in 2009, adjusted operating income increased $33.5 million, or 88.9%, to $71.2 million from $37.6 million in the first quarter of fiscal 2009, driven largely by growth in earnings from the Carter’s wholesale and retail segments. 2 Net income increased $26.2 million, or 157.9%, to $42.8 million, or $0.71 per diluted share, compared to $16.6 million, or $0.28 per diluted share, in the first quarter of fiscal 2009.Excluding the effect of the workforce reduction and distribution facility closure in 2009, adjusted net income increased $20.7 million, or 93.7%, to $42.8 million, or $0.71 per diluted share, compared to $22.1 million, or $0.38 per diluted share, on an adjusted basis, in the first quarter of fiscal 2009. A reconciliation of income as reported under accounting principles generally accepted in the United States of America (“GAAP”) to income adjusted for certain items is provided at the end of this release. Cash flow from operations in the first quarter was $23.4 million, a decrease of $11.8 million, or 33.5%, over the first quarter of fiscal 2009 due primarily to net changes in working capital offset by increased earnings. 3 Outlook For the second quarter of fiscal 2010, the Company anticipates that net sales will increase low single digits and diluted earnings per share will be flat to down slightly as compared to adjusted diluted earnings per share of $0.32 in the second quarter of fiscal 2009.Adjustments to the Company’s reported second quarter results for fiscal 2009 are detailed at the end of this release. For fiscal 2010, the Company anticipates that net sales will increase mid to high single digits and diluted earnings per share will increase approximately 15% - 20% over adjusted diluted earnings per share for fiscal 2009 of $2.15.Adjustments to the Company’s reported results for fiscal 2009 are detailed at the end of this release. Conference Call The Company will hold a conference call with investors to discuss first quarter results on April 28, 2010 at 8:30 a.m. Eastern Time.To participate in the call, please dial 913-312-0391.To listen to a live broadcast of the call on the internet, please log on to www.carters.com and select the “Q1 2010 Earnings Conference Call” link under the “Investor Relations” tab.The conference call will be simultaneously broadcast on the Company’s website at www.carters.com.Presentation materials for the call can be accessed on the Company’s website at www.carters.com by selecting the “Conference Calls & Webcasts” link under the “Investor Relations” tab.A replay of the call will be available shortly after the broadcast through May 7, 2010, at 719-457-0820, passcode 4904419.The replay will be archived on the Company’s website at the same location. For more information on Carter’s, Inc., please visit www.carters.com. 4 Cautionary Language This press release contains forward-looking statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 relating to the Company’s future performance, including, without limitation, statements with respect to the Company’s anticipated financial results for the second quarter of fiscal 2010 and fiscal 2010, assessment of the Company’s performance and financial position, and drivers of the Company’s sales and earnings growth.Such statements are based on current expectations only, and are subject to certain risks, uncertainties, and assumptions.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated, or projected.Factors that could cause actual results to materially differ include: a decrease in sales to, or the loss of one or more of, the Company’s key customers; increased competition in the baby and young children’s apparel market; the acceptance of the Company’s products in the marketplace; deflationary pricing pressures; the Company’s dependence on foreign supply sources; failure of foreign supply sources to meet the Company’s quality standards or regulatory requirements; negative publicity; leverage, which increases the Company’s exposure to interest rate risk and could require the Company to dedicate a substantial portion of its cash flow to repay debt principal; an inability to access suitable financing due to the current economic environment; a continued decrease in the overall value of the United States equity markets due to the current economic environment; a continued decrease in the overall level of consumer spending; changes in consumer preference and fashion trends; seasonal fluctuations in the children’s apparel business; the impact of governmental regulations and environmental risks applicable to the Company’s business; the risk that ongoing litigation and investigations may be resolved adversely; the breach of the Company’s consumer databases; the ability of the Company to adequately forecast demand, which could create significant levels of excess inventory; the ability of the Company to identify new retail store locations, and negotiate appropriate lease terms for the retail stores; the ability to attract and retain key individuals within the organization; failure to achieve sales growth plans, cost savings, and other assumptions that support the carrying value of our intangible assets; and the Company’s inability to remediate its material weaknesses in internal control over financial reporting.Many of these risks are further described in the most recently filed Annual Report on Form 10-K and other reports filed with the Securities and Exchange Commission under the headings “Risk Factors” and “Forward-Looking Statements.”The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. 5 CARTER’S, INC.
